DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 was filed after the mailing date of the Applicant’s arguments on 02/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 2, 4, 7 and 10
Cancelled: Claims 1, 
Added: None 
Therefore Claims 2 – 12 are now pending.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues: none of the cited references, taken singly or combined, discloses, suggests or renders obvious independent claims 2, 4, 7 and 10, particularly in the features of "a gate of the first transistor and a gate of the sixth transistor are directly connected to the first circuit". Similarly, independent claim 4 is amended to recite, inter alia: "a gate of the first transistor and a gate of the sixth transistor are electrically connected to the first circuit without another switching element provided therebetween". Further, independent claim 7 is amended to recite, inter alia: "a signal is directly input into the gate of the first transistor and the gate of the sixth transistor from the first circuit".
Examiner respectfully disagrees with the applicant in that Wei’s does disclose the claimed feature of Claim 2, 4, 7, and 10 in which one of a source and a drain of the first transistor (T1), one of a source and a drain of the second transistor (T2), a gate of the fourth transistor (T4), one of a source and a drain of the seventh transistor (T17), a gate of the eighth transistor (T8), a gate of the ninth transistor (T9), and a gate of the eleventh transistor (T15) are electrically connected to each other (see FIG 10); a gate of the first transistor (T1) and a gate of the sixth transistor (T7) are directly connected to the first circuit (first pull down module) (see FIG 10); Examiner has change the seventh transistor to be T17 and changed the sixth transistor to be T7, therefore the gate of the first transistor T1 now directly connected to the gate of sixth transistor T7  to a first circuit as can be seen from FIG 10. It can also be seen that no other switching element is provided therebetween the direct connection. 
Since applicant arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 4 – 5, 7 – 8 and 10 – 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wei et al., US Publication 2007/0046327 A1.

(Note: Since no direct electrical connection was claimed, Examiner will take the position that all electrical connections are indirectly done)

With regards to Claim 2, Wei discloses: A semiconductor device (Title, FIG 10 and Paragraph [0001] - LCD) comprising: 
a first circuit (first pull down module), a second circuit (second pull down module) and a third circuit (third pull down module), 
wherein each of the first circuit (first pull down module), the second circuit (second pull down module) and the third circuit (third pull down module) comprises a first transistor (T1) to a twelfth transistor (T12) (FIG 10, T1 – T17), 
wherein in the second circuit (second pull down module) (FIG 10, shows this feature), 
one of a source and a drain of the first transistor (T1), one of a source and a drain of the second transistor (T2), a gate of the fourth transistor (T4), one of a source and a drain of the seventh transistor (T17), a gate of the eighth transistor (T8), a gate of the ninth transistor (T9), and a gate of the eleventh transistor (T15) are electrically connected to each other (see FIG 10); 
a gate of the first transistor (T1) and a gate of the sixth transistor (T7) are directly connected to the first circuit (first pull down module) (see FIG 10); 
a gate of the second transistor (T2) is electrically connected to the third circuit (third pull down module) (see FIG 10); 

the other of the source and the drain of the third transistor (T3), one of a source and a drain of the fourth transistor (T4), and a gate of the fifth transistor (T5) are electrically connected to each other (see FIG 10); 
one of a source and a drain of the fifth transistor (T5), one of a source and a drain of the sixth transistor (T7), a gate of the seventh transistor (T17), one of a source and a drain of the eighth transistor (T8), a gate of the tenth transistor (T10) and a gate of the twelfth transistor (T12) are electrically connected to each other (see FIG 10); 
one of a source and a drain of the ninth transistor (T9) and one of a source and a drain of the tenth transistor (T10) are electrically connected to the first circuit (first pull down module) and the third circuit (third pull down module) (see FIG 10); 2 4835-5765-5764 1Docket No.: 740756-004865 
one of a source and a drain of the eleventh transistor (T15) and one of a source and a drain of the twelfth transistor (T12) are electrically connected to an output terminal (see FIG 10); 
the other of the source and the drain of the ninth transistor (T9) and the other of the source and the drain of the eleventh transistor (T15) are electrically connected to a first wiring (N-1); 
the other of the source and the drain of the second transistor (T2) is electrically connected to a second wiring (Vss); and 

wherein the first wiring (N-1) has a function of supplying a clock signal to the second circuit (second pull down module) (see FIG 10).  

With regards to Claim 4, Wei discloses: A semiconductor device comprising (Title and FIG 10): 
a first circuit (first pull down module), a second circuit (second pull down module) and a third circuit (third pull down module), 
wherein each of the first circuit (first pull down module), the second circuit (second pull down module) and the third circuit (third pull down module) (FIGS 6 & 10, shows this feature) comprises 
a first transistor (T1) to a twelfth transistor (T12), 
wherein in the second circuit (second pull down module), one of a source and a drain of the first transistor (T1), one of a source and a drain of the second transistor (T2), a gate of the fourth transistor (T4), one of a source and a drain of the seventh transistor (T17), a gate of the eighth transistor (T8), a gate of the ninth transistor (T9), and a gate of the eleventh transistor (T15) are electrically connected to each other (see FIG 10); 
a gate of the first transistor (T1) and a gate of the sixth transistor (T7) are electrically connected to the first circuit without another switching element provided therebetween (first pull down module) (see FIG 10, shows a direct connections between the gate of T1 and the gate of T7); 

one of a source and a drain of the third transistor (T3) and a gate of the third transistor (T3) are electrically connected to each other (see FIG 10); 
the other of the source and the drain of the third transistor (T3), one of a source and a drain of the fourth transistor (T4), and a gate of the fifth transistor (T5) are electrically connected to each other (see FIG 10); 3 4835-5765-5764 1Docket No.: 740756-004865 
one of a source and a drain of the fifth transistor (T5), one of a source and a drain of the sixth transistor (T7), a gate of the seventh transistor (T17), one of a source and a drain of the eighth transistor (T8), a gate of the tenth transistor (T10) and a gate of the twelfth transistor (T12) are electrically connected to each other (see FIG 10); 
one of a source and a drain of the ninth transistor (T9) and one of a source and a drain of the tenth transistor (T10) are electrically connected to the first circuit (first pull down module) and the third circuit (third pull down module) (see FIG 10); 
one of a source and a drain of the eleventh transistor (T15) and one of a source and a drain of the twelfth transistor (T12) are electrically connected to an output terminal (see FIG 10); 
the other of the source and the drain of the ninth transistor (T9) and the other of the source and the drain of the eleventh transistor (T15) are electrically connected to a first wiring (N-1); 
the other of the source and the drain of the second transistor (T2) is electrically connected to a second wiring (Vss); 

the other of the source and the drain of the fifth transistor (T5) and a gate of the third transistor (T3) are electrically connected to each other (see FIG 10).  

With regards to Claim 7, Wei discloses: A semiconductor device (Title and FIG 10) comprising: 
a first circuit (first pull down module), a second circuit (second pull down module) and a third circuit (third pull down module), 
wherein each of the first circuit (first pull down module), the second circuit (second pull down module) and the third circuit (third pull down module) comprises 
a first transistor (T1) to a twelfth transistor (T12), 
wherein in the second circuit (second pull down module), 
one of a source and a drain of the first transistor (T1), one of a source and a drain of the second transistor (T2), a gate of the fourth transistor (T4), one of a source and a drain44835-5765-5764 1Docket No.: 740756-004865 of the seventh transistor (T17), a gate of the eighth transistor (T8), a gate of the ninth transistor (T9), and a gate of the eleventh transistor (T15) are electrically connected to each other (see FIG 10); 
a gate of the first transistor (T1) and a gate of the sixth transistor (T7) are electrically connected to the first circuit (first pull down module) (see FIG 10); 
 a signal is directly input into the gate of the first transistor (T1) and the gate of the sixth transistor (T7) from the first circuit (FIG 10, shows that a signal N-1 is being inputted into the gate of T1 and the gate of T7);

one of a source and a drain of the third transistor (T3) and a gate of the third transistor (T3) are electrically connected to each other (see FIG 10); 
the other of the source and the drain of the third transistor (T3), one of a source and a drain of the fourth transistor (T4), and a gate of the fifth transistor (T5) are electrically connected to each other (see FIG 10); 
one of a source and a drain of the fifth transistor (T5), one of a source and a drain of the sixth transistor (T7), a gate of the seventh transistor (T17), one of a source and a drain of the eighth transistor (T8), a gate of the tenth transistor (T10) and a gate of the twelfth transistor (T12) are electrically connected to each other (see FIG 10); 
one of a source and a drain of the ninth transistor (T9) and one of a source and a drain of the tenth transistor (T10) are electrically connected to the first circuit (first pull down module) and the third circuit (third pull down module) (see FIG 10); 
one of a source and a drain of the eleventh transistor (T15) and one of a source and a drain of the twelfth transistor (T12) are electrically connected to an output terminal (see FIG 10); 
the other of the source and the drain of the ninth transistor (T9) and the other of the source and the drain of the eleventh transistor (T15) are electrically connected to a first wiring (N-1); 
the other of the source and the drain of the second transistor (T2), the other of the source and the drain of the fourth transistor (T4), the other of the source and the drain of the sixth transistor (T7), the other of the source and the drain of the seventh 
the other of the source and the drain of the twelfth transistor (T12) is electrically connected to a third wiring (N).  

With regards to Claim 10, Wei discloses: A semiconductor device (Title and FIG 10) comprising: 
a first circuit (first pull down module), a second circuit (second pull down module) and a third circuit (third pull down module), 
wherein each of the first circuit (first pull down module), the second circuit (second pull down module) and the third circuit (third pull down module) comprises 
a first transistor (T1) to a twelfth transistor (T12), 
wherein in the second circuit (second pull down module), one of a source and a drain of the first transistor (T1), one of a source and a drain of the second transistor (T2), a gate of the fourth transistor (T4), one of a source and a drain of the seventh transistor (T17), a gate of the eighth transistor (T8), a gate of the ninth transistor (T9), and a gate of the eleventh transistor (T15) are electrically connected to each other (see FIG 10); 
a gate of the first transistor (T1) and a gate of the sixth transistor (T7) are directly connected to the first circuit (first pull down module; FIG 10 shows this feature); 
a gate of the second transistor (T2) is electrically connected to the third circuit (third pull down module); 

the other of the source and the drain of the third transistor (T3), one of a source and a drain of the fourth transistor (T4), and a gate of the fifth transistor (T5) are electrically connected to each other (see FIG 10); 
one of a source and a drain of the fifth transistor (T5), one of a source and a drain of the sixth transistor (T7), a gate of the seventh transistor (T17), one of a source and a drain of the eighth transistor (T8), a gate of the tenth transistor (T10) and a gate of the twelfth transistor (T12) are electrically connected to each other (see FIG 10); 
one of a source and a drain of the ninth transistor (T9) and one of a source and a drain of the tenth transistor (T10) are electrically connected to the first circuit (first pull down module) and the third circuit (third pull down module); 
one of a source and a drain of the eleventh transistor (T15) and one of a source and a drain of the twelfth transistor (T12) are electrically connected to an output terminal (N); 6 4835-5765-5764 1Docket No.: 740756-004865 
the other of the source and the drain of the ninth transistor (T9) and the other of the source and the drain of the eleventh transistor (T15) are electrically connected to a first wiring (N-1); 
the other of the source and the drain of the second transistor (T2), the other of the source and the drain of the fourth transistor (T4), the other of the source and the drain of the sixth transistor (T7), the other of the source and the drain of the seventh transistor (T17), and the other of the source and the drain of the eighth transistor (T8) are electrically connected to a second wiring (Vss); 

the other of the source and the drain of the fifth transistor (T5) and a gate of the third transistor (T3) are electrically connected to each other (see FIG 10).  

With regards to Claims 5, 8 and 11, Wei discloses: wherein the first wiring (N-1) has a function of supplying a clock signal (CLK and/or XCLK) to the second circuit (second pull down module) (Paragraph [0019]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 6, 9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei et al., US Publication 2007/0046327 A1 in view of Moon US Publication 2005/0220262 A1.

With regards to Claims 3, 6, 9 and 12, Wei fails to disclose: wherein each of the first transistor (T1) to the twelfth transistor (T12) comprises an amorphous silicon.
Moon discloses: wherein each of the first transistor (FIG 6, T1) to the twelfth transistor (FIG 6, T12) comprises an amorphous silicon (Paragraph [0003]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein each of the first transistor to the twelfth transistor comprises an amorphous silicon in Wei’s invention as taught by Moon’s invention.
The motivation for doing this would have yielded predictable results on improving the image quality of the display device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625